Title: To James Madison from Nathaniel Vollintine, 4 December 1809
From: Vollintine, Nathaniel
To: Madison, James


Sir
Weston (Massachusetts) 4 Decr. 1809.
The high estimation in which I have ever held your Character has induced me to Christen a Child by the Name of James Madison. The town in which I live has for many years till the last been in the federal Interest, but by the extra exertions of a few republicans they have a[t] length Obtain’d a Majority. I am induced by no other motive to give you this information, then as a evidence of the veneration & respect I have always had of your patriotism. I am Sir With the warmest wishes for your health & happiness your Most Obedt. Sert.
Nathl Vollintine
